Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 1 of 22



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                  Case No. 9:15-cv-81520-KAM


  UNITED STATES OF AMERICA and
  the STATE OF FLORIDA et rel.
  DANIEL YARBROUGH and ex rel.
  CODI FLETCHER,

         Plaintiffs,
  vs.

  AM-MED DIABETIC SUPPLIES, INC. d/b/a
  BEYOND MEDICAL USA, DAVID SOBLICK,
  KEITH ARONOFF, CHRISTIAN MCKEON,
  MBKD, LLC, ROBIN SOBLICK, DOES 1-100,
  and AJT DIABETIC, INC., d/b/a
  COUNTRYWIDE MEDICAL,

         Defendants.
                                                     /

               DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER AND
                MEMORANDUM OF LAW IN SUPPORT OF THE MOTION

         Defendants AM-Med Diabetic Supplies, Inc. d/b/a Beyond Medical USA; David Soblick,

  Keith Aronoff; Robin Soblick; MBKD, LLC; and AJT Diabetic, Inc. d/b/a Countrywide Medical

  (“Defendants”) move this Court for an order directing Relators Yarbrough and Fletcher and their

  counsel to stop disseminating extrajudicial statements and to stop publicly sharing Medicare

  beneficiaries’ Protected Health Information (“PHI”), and directing counsel to remove Facebook

  and website posts containing extrajudicial statements and PHI.
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 2 of 22



                                          INTRODUCTION

         Relators Yarbrough and Fletcher and their counsel have embarked on a media campaign

  sharing evidence and disseminating extrajudicial statements to news stations in violation of the

  local rules and potentially in violation of federal privacy laws.

         News stations have repeatedly published documents on television, social media, and their

  websites that, even though partially redacted, still reveal the identity of the patients. One Facebook

  post has been viewed more than 10,000 times at the time of this filing. If these documents were

  obtained from Defendant AM-Med in violation of its policies and improperly removed by Relators,

  the publication of PHI violates those patients’ privacy rights and must be stopped.

         Relators’ counsel have participated in the dissemination of the information in question by

  sharing it through their law firm website and Facebook account. Defendants ask the Court to direct

  Relators and their counsel to stop the dissemination and, to the extent it is within their control, to

  remove publications containing protected information.

         Further, Relators’ and their counsel’s media campaign interferes with Defendants’

  fundamental right to a fair jury trial and violates Local Rule 77.2(g) and Rule 4-3.6 of the Rules

  Regulating The Florida Bar. Thus, Defendants request an appropriately tailored order directing

  Relators, their counsel, and their agents to cease facilitating the dissemination of evidence, and

  information that unfairly attacks the character and credibility of the parties or any witnesses, and

  to recover documents and evidence they have shared with others including the news media.

         Because this case is brought under the False Claims Act and therefore is quasi-criminal in

  nature, and because Relators have brought this case in the name of the United States Government,

  compliance with the rules and reinforcement of the obligations Relators and their counsel have

  undertaken in this case are particularly important.



                                                    2
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 3 of 22



                                                        FACTS

                     RELATORS AND THEIR COUNSEL HAVE LAUNCHED A
                       MEDIA CAMPAIGN TO “CONTROL THE FACTS”

           This Court recently stayed discovery in this action pending the resolution of Defendants’

  motion to dismiss. (DE 76) (Order). The purpose behind staying discovery in False Claims Act

  cases until a motion to dismiss has been resolved is to discourage “wannabe” relators from bringing

  an action—in the hopes that they can later piece a claim together through discovery— that is “at

  best, missing some of its core underpinnings, and, at worst, are baseless allegations used to extract

  settlements.” See United States ex rel. Atkins v. McInteer, 470 F.3d 1350, 1359 (11th Cir. 2006)

  (quoting United States ex rel. Clausen v. Lab. Corp. of Am., 290 F.3d 1301, 1313 n.24 (11th Cir.

  2002)); see also (DE 75 at 4-5) (Motion to Stay Discovery).

           Instead of simply amending their pleading and supplying more facts to cure their pleading

  deficiencies, Relators have revealed themselves to belong in the “baseless allegations used to

  extract settlements” category, by launching a media campaign presenting a disparaging narrative

  to the public, the potential jury pool.1

           The public relations strategy includes Relators and their counsel being interviewed by an

  “investigative reporter,” and the resulting video and “investigative report” have now been

  published multiple times through various media, including television, news station websites, social

  media, and even Relators’ counsel’s law firm website and Facebook page. (See infra). The story

  is presented in an emotionally charged fashion that in addition to the interview with Relators

  includes video clips of a Medicare beneficiary on oxygen therapy, and dramatic statements by

  news show hosts that Defendants are “targeting your parents and grandparents.” Relators’


  1
         This is particularly troubling in light of the dearth of allegations against a number of the Defendants including
  AJT Diabetic, Inc. d/b/a Countrywide Medical, as previously raised in Defendants’ Motion to Dismiss the Amended
  Complaint (DE 60), and Reply in support (DE 77).

                                                             3
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 4 of 22



  counsel—who participated in the interview—posted links on the law firm’s website and social

  media to these “investigative reports.” Those social media posts reiterate some of the most

  inflammatory statements, including claiming Defendants are: “endlessly harassing patients” and

  “costing taxpayers billions of dollars,” without any disclaimer to make it clear that the allegations

  are indeed just that—allegations that have yet to be proven—rather than actual facts:




  James Hoyer, P.A.’s Facebook account,
  available at https://www.facebook.com/jameshoyerlawfirm/ ; see also Exh. 1.




                                                   4
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 5 of 22



         Relators’ counsel also features the news story on the homepage of its law firm’s website

  (see Exh. 2), and on a separate page of its website (see Exh. 3). Relators’ counsel in an interview

  with Katie LaGrone, the investigative reporter, explained that: “this whistleblower case is shining

  a light on this troubling issue.” See Exh. 3. Counsel further explains that the investigative report

  “presents a compelling report on how this nationwide problem takes advantage of patients and

  taxpayers.” Id. Relators’ counsel’s website links to three news stations’ websites that each posts

  Katie LaGrone’s “investigative report” and its accompanying video. Id. The three news stations

  cover widespread geographic areas: WPTV TV in West Palm Beach; Fox4 in Tallahassee; and

  ABC Action News in Tampa. Id.

         Each of the three stories was posted in early October and updated at various times

  throughout October and November:


  WPTV TV 5 West Palm Beach          Posted October 9, 2018, updated October 10, 2018
  Available at: https://www.wptv.com/news/local-news/investigations/insiders-reveal-secrets-of-
  medical-scam-targeting-thousands-of-floridians

  Attached as Exhibit 4.



  Fox4 in Tallahassee                Posted October 9, 2018, updated November 6, 2018
  Available at: https://www.fox4now.com/news/4-in-your-corner/insiders-reveal-secrets-of-
  medical-scam-targeting-thousands-of-floridians

  Attached as Exhibit 5.



  ABC Action News Tampa               Posted October 9, 2018, updated October 16, 2018
  Available at: https://www.abcactionnews.com/news/local-news/i-team-investigates/insiders-
  reveal-secrets-of-medical-device-scam-targeting-thousands-of-floridians

  Attached as Exhibit 6.




                                                   5
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 6 of 22



          Each news story features the same written narrative and is accompanied by a video

  introduced by each news show host who uses the same script and inserts the corresponding show’s

  name. That introduction—in part—says: “It’s your money, and ‘4 in your corner’ has discovered

  its being used to carry out a nationwide multi-million dollar medical scam . . . [and] your parents

  and your grandparents are the primary target.” See e.g. Video in link on Fox 4 supra, see also

  Exhs. 4-6.

          The “investigative report” features two Medicare or Medicaid beneficiaries who claim to

  have received phone calls from Durable Medical Equipment companies. Id. The “investigative

  report” and the video present the two beneficiaries in an emotionally charged narrative, and states:

  “Terry Combs is 63-years-old but feels more like ‘85’ he told us recently from his Bradenton, FL

  home. ‘I can't do nearly nothing. When I walk I lose my breath,’ he said with his oxygen tank

  nearby.” Id. The story goes on: “Shantell Williams got the calls too. ‘Harassing, harassing

  harassing,’ she described the calls.” Id. The report interjects highly inflammatory commentary

  such as: “It’s happening around the country. Medical supply companies that call Medicare patients

  to pitch unwanted medical devices, ship them those supplies and get the government to pay the

  bill.” Id.

          The news report shifts to the interview with Relators who also appear in the video. In the

  written “investigative report,” Relator Fletcher states that: “he also knew what they were doing

  was wrong,” and that they “used to have a joke in the office, calling people Robocop because we

  sold them so many products.” Id. Relator Yarbrough said: “It was easy.” Id. In the caption to one

  of the pictures in the written report, both Relators “describe how they falsified patient records for

  a former employer their [sic] now suing.” (Exhs. 4-6). That apparent admission is not contained

  in the Second Amended Complaint. (See DE 5). The “investigative report” presents the Relators’



                                                   6
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 7 of 22



  narrative as if they were facts “uncovered” as part of the “investigative reporting” without any

  disclaimer explaining that these statements are merely allegations made in a law suit that have yet

  to withstand a motion to dismiss—let alone been proven.

         The news stations also post their “investigative reports” on their social media accounts. In

  following the trail posted by just one of the news station—ABC Action News—the investigative

  report has been published and republished multiple times:




  ABC Action News I-Team Facebook account, available at
  https://www.facebook.com/ITeamActionNews/ ; see also Exh. 7.


  At the time of filing, this one post had more than 10,000 views. Id. The “click-bait” tag line claims:



                                                    7
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 8 of 22



                 Exposing a nationwide multi-million dollar medical scam. If you pay
                 taxes they took your money. Tonight rare access, Katie LaGrone FL
                 Investigates talks to people who took part in the scam. Taking you
                 inside the secrets of medical device fraud. #healthcare #medical #fraud
                 Coming up at 5pm on ABC Action News – WFTS – Tampa Bay.

                                           ***
                 MEDICAL SCAM ‫ ׀‬It’s your money and we’ve discovered it’s being
                 used to carry out a nationwide, multi-million dollar medical scam.

  Id. Nowhere in these posts or in the video or written “report” do Relators, their counsel, or the

  “investigative journalist” disclose that the Government investigated this matter for two years—

  after Relators filed their complaint—but declined to pursue Relators’ allegations, instead Relators

  are proceeding with the action, but have now taken their allegations to the media. No disclaimer

  of any nature is posted identifying these statements as mere allegations. Instead, they are presented

  as facts “revealed in an investigation.”

         The report attempts to legitimize its “findings” by obtaining comments from a physician,

  Dr. Silverfield—an internist—who is unrelated to the matter, but who apparently admits to

  “unknowingly perpetuate medical device fraud,” which “has become so rampant at his office.”

  Exhs. 4-6. Dr. Silverfield states: “Often doctors and I’m guilty of it myself, do what’s called

  ‘zombie signing.’ You’ve got a whole bunch of records [to sign]. What can the harm be.” Id. Dr.

  Silverfield also opines that: “These companies are gaming the system because they know if they

  send out enough of these [forms] to doctors many of them will come back signed.” Id.

         The entire “investigative report” concludes by tying the foregoing “revelations” about the

  “harassing calls” by durable medical equipment providers to Defendant AM-Med, when Terry

  Combs claims he eventually “received pain cream and a back brace from Am-med.” Id.

         The effect on the public can readily be discerned from the “reactions” to the Facebook

  posts that range from “likes” to “angry” emoticons, as well as the comment posted in response to



                                                   8
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 9 of 22



  one of the Facebook posts, where a person viewing the Facebook post jumps to the following

  conclusion:

                  It’s about time someone looked into this. After the way Hover round ripped
                  off the Gov. one would have thought there would have been more interest,
                  by the watch dogs, to stop this fraud before it get’s going. Bad enough
                  when a person needs medical equipment, and has no insurance that pays
                  for it. I mean, knee braces, back braces. Ads running day and night, just
                  have your medcard in your hand and call we will get you approved. I
                  thought that was up to your doctor…………Stupid me.!

  Comment to Oct. 15, 2018 Facebook post available at
  https://www.facebook.com/ITeamActionNews/ See also Exh. 7 at p. 2.2

         Each of the videos also contain clips that show the pleadings and motions filed in this case

  that identify the Defendants. See Exh. 4-6, 16. Those documents are shown together with what

  appears to be documentary evidence in this action. Id. The additional documents appear to be

  prescriptions and other documents that identify Defendant AM-Med Diabetic Supplies, Inc. d/b/a

  Beyond Medical USA. (Exh. 16). Those documents identify patients by name, patient

  Identification Numbers, prescription numbers, their doctor’s name, phone numbers, dates and

  other identifying information. Id. The parties have not exchanged any discovery in this action as

  discovery was stayed. (DE 76) (Order). As addressed further below, to the extent these documents

  were removed from AM-Med’s office in violation of company policies—and shared with the news

  stations—the publication of this information likely violate those patients’ privacy rights under

  Federal laws.

         Another Facebook post with a different video—viewed nearly 7,000 times—links to

  another “report” that contains a link to the Relators’ interview, and the original video it reposts in



  2
         Presumably, the person opining on the Facebook post is referring to a matter addressed in
  2015 by the Department of Health and Human Services, Office of Inspector General in a report
  concerning a company claiming “Reimbursement for Power Mobility Devices that did not meet
  Medicare Requirements.” See https://oig.hhs.gov/oas/reports/region5/51200057.pdf
                                                    9
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 10 of 22



   the below post was titled MEDICAL EQUIPMENT FRAUD IN FLORIDA and was shared 12

   times and had eight similarly opinionated comments associated with it. (See below for post and

   Exh. 8 for comments). Eight other persons “reacted” to the Facebook post by indicating their

   reactions varying from “liking” the post to indicating being “angry.” Id.




   November 1, 2018 ABC Action News I-Team Facebook post linking to ABC Action News’
   Facebook post, which links to original “investigative report” on ABS News, available at
   https://www.facebook.com/ITeamActionNews/




                                                   10
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 11 of 22



          Later ABC Action News Facebook posts link to news stories that link to the Investigative

   Report and keep the report in active circulation. See Nov. 8, 2018 Facebook post with links. (Exh.

   9), and ABC Acton News story with link to Investigative Report (Exh. 10).

          Relators counsel does not shy away from its participation in this media campaign. On its

   law firm website, it assures wannabe relators that it has a media team in place to “control the facts,”

   and to give the case “unparalleled authority”:




   Available at http://www.jameshoyer.com/ (last visited Nov. 19, 2018); see also Exh. 2 at p.2.

          Relators’ counsel employs a three-person “Investigators & Media Team” including Angie

   Moreschi, a “national award-winning producer, reporter and anchor,” who is the law firm’s

   Communications Director and Investigative Producer.” Angie Moreschi, James Hoyer, PA’s

   website, available at http://www.jameshoyer.com/who-we-are/investigators-media-team/angie-

   moreschi/ ; see also Exh. 11.

          Ms. Moreschi “is the host and producer of a weekly consumer segment on Bay News 9 in

   Tampa and Central Florida News 13 in Orlando.” Id. According to Relators’ counsel, “Angie’s

   contacts” have resulted in “national and local media coverage of our cases,” including “stories on

   our cases with local and national media outlets, including ABC News, CBS News, CNN, National

   Public Radio, the Associated Press, Forbes and USA Today.” Id.




                                                     11
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 12 of 22



               It is unknown if Katie LaGrone, the investigative reporter behind the reports, is part of the

       media team employed by James Hoyer, P.A., but Ms. LaGrone is also a “Multi-Media Investigative

       Reporter with WPTV Newschannel 5 in West Palm Beach, where she has worked for more than

       eight years. (See Katie LaGrone, LinkedIn Bio, available at https://www.linkedin.com/in/katie-

       lagrone-8bb16694/).

               These examples follow the trail of only one news station’s social media posts across their

       two Facebook accounts (ABC Action News I-Team and ABC Action News) and the Relators’

       counsel’s posts, but it shows the magnitude of the thousands of people who have viewed the videos,

       and the many viewers that have shared the videos. In addition, Exhibits 12-15 show examples of

       the circulation of the “investigative report” on other social media platforms such as Twitter and

       YouTube.



                                          MEMORANDUM OF LAW

  I.           RELATORS AND THEIR COUNSEL’S EXTRAJUDICIAL STATEMENTS
               VIOLATE LOCAL RULE 77.2(g) AND R. 4-3.6, RULES REGULATING
               THE FLORIDA BAR, AND INTERFERE WITH DEFENDANTS’ RIGHT
               TO AN IMPARTIAL JURY

               The right to a fair trial is “the most fundamental of all freedoms and one which must be

       preserved at all costs,” and “it is the responsibility of the judicial branch to ensure that parties

       receive a fair trial.” See Fla. Freedom Newspapers, Inc. v. McCrary, 520 So. 2d 32, 34 (Fla. 1988)

       (citing Estes v. Texas, 381 U.S. 532 (1965)). Courts “must take such steps by rule and regulation

       that will protect their process from prejudicial outside interferences,” and where prejudicial

       publicity threatens to impair the right to a fair trial, the “cure lies in those remedial measures that

       will prevent the prejudice at its inception.” Id. at 36 (internal citations omitted).




                                                         12
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 13 of 22



           Lawyers that represent clients in pending cases are “key participants” in the proceedings,

   and because they have “special access to information through discovery and client

   communications, their extrajudicial statements pose a threat to the fairness of a pending proceeding

   since lawyers’ statements are likely to be received as especially authoritative.” Gentile v. State Bar

   of Nevada, 501 U.S. 1030, 1074, (1991) (internal citations omitted). In addition, “the speech of

   lawyers representing clients in pending cases may be regulated under a less demanding standard

   than that established for regulation of the press.” Id. To assure a fair trial, a court can limit the

   communications between the media and a litigant or lawyer for good cause shown. See R.J.

   Reynolds Tobacco Co. v. Engle, 750 So. 2d 781, 782 (Fla. 3d DCA 2000) (citing Rodriguez v.

   Feinstein, 734 So. 2d 1162, 1164 (Fla. 3d DCA 1999)).

           This Court regulates lawyers’ extrajudicial statement under Local Rule 77.2, and Local

   Rule 11.1, which provides that: the “standards of professional conduct of the members of the Bar

   of this Court shall include the current Rules Regulating The Florida Bar,” which includes Rule 4-

   3.6, Rules Regulating The Florida Bar concerning Trial Publicity. Those rules are in place to

   ensure that defendants receive a fair jury trial, one that is not tried outside the courtroom in social

   media or the public eye. See Rule 77.2 (g), S.D. Loc. R. and Comments to Rule 4-3.6.

           Local rules “serve more than a technical purpose,” instead a court’s local rules “have ‘the

   force of law.’” See United States v. Marder, 183 F. Supp. 3d 1231, 1235 (S.D. Fla. 2016) (citing

   Hollingsworth v. Perry, 558 U.S. 183, 191 (2010)); see also Reese v. Herbert, 527 F.3d 1253,

   1267–68 (11th Cir.2008) (“[Local] rules generally reflect the courts’ traditional ‘authority to

   manage their own affairs so as to achieve the orderly and expeditious disposition of cases.’”).

           In this era of instant electronic access to news, social media, and television—all of which

   is perpetuated online—the protection afforded by Rule 77.2 is even more important.



                                                     13
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 14 of 22



          RULE 77.2 RELEASE OF INFORMATION IN CRIMINAL AND
          CIVIL PROCEEDINGS
                                            ***
          (g) A lawyer or law firm associated with a civil action shall not during its
          investigation or litigation make or participate in making an extrajudicial statement,
          other than a quotation from or reference to public records, which a reasonable
          person would expect to be disseminated by means of public communication if there
          is a reasonable likelihood that such dissemination will interfere with a fair trial and
          which relates to:

                (1) Evidence regarding the occurrence or transaction involved.
                (2) The character, credibility, or criminal record of a party, witness, or
                    prospective witness.
                (3) The performance or results of any examinations or tests or the refusal
                    or failure of a party to submit to such.
                (4) The lawyer’s opinion as to the merits of the claims or defenses of a
                    party, except as required by law or administrative rule.
                (5) Any other matter reasonably likely to interfere with a fair trial of the
                    action.

          To satisfy the rule, the movant has to show that “a lawyer or law firm satisfy one of

   subparts [1] through [5], as well as the predicate language, i.e., that there is a ‘reasonable

   likelihood that such dissemination will interfere with a fair trial.’” See Terry v. Carnival Corp.,

   No. 13-20571-CV, 2014 WL 11798519, at *2 (S.D. Fla. Jan. 27, 2014) (quoting D.L. v. Slattery,

   No. 10–61902–CIV, 2011 WL 1303167, at *4 (S.D. Fla. Mar. 31, 2011) (quoting Local Rule

   77.2(g)).

          Relators’ counsel participated in the interview with Katie LaGrone that forms the basis

   for the “investigative report” (see Exhs. 3-6), and discussed the interview and the report on its

   own website claiming that the investigative report “presents a compelling report on how this

   nation problem takes advantage of patients and taxpayers.” (See Exh. 3). The law firm posted

   inflammatory statements about the case on its Facebook page, and stated for example that:

   “Medical equipment fraud is a huge problem costing taxpayers billions of dollars every year.”




                                                    14
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 15 of 22



   (See Exh. 1). Each one of these website and social media posts link to the “investigative reports”

   either on one news website or to all three news websites.

           As set forth above, those statements include and concern “evidence regarding the

   occurrence or transaction involved,” (Sub. (1)); the character and credibility of a party, witness,

   or prospective witness (Sub. (2)); the “lawyer’s opinion as to the merits of the claims or defenses

   of a party” (Sub. (4)); and other matters reasonably likely to interfere with a fair trial of the action

   (Sub. (5)). Relators’ counsel’s statements therefore satisfy several of the subparts of the rule. They

   also satisfy the predicate language in the rule. It cannot be disputed that the statements published

   on Facebook, TV and websites satisfy the requirement that “a reasonable person would expect

   [them] to be disseminated by means of public communication,” as set forth in Rule 77.2(g).

           The remainder of the predicate language in Rule 77.2(g), “i.e., that there is a ‘reasonable

   likelihood that such dissemination will interfere with a fair trial,’” (see Terry supra), can be

   satisfied by a party demonstrating that “the allegedly-harmful statements remain in active

   circulation, or have otherwise prejudiced or continue to prejudice the community against the

   defendant.” See Terry v. Carnival Corp., No. 13-20571-CV, 2014 WL 11798519, at *3 (S.D. Fla.

   Jan. 27, 2014) (internal citations omitted).

           As shown above, Relators’ and their counsel’s statements are not only perpetuated in

   multiple locations on the internet, but they are repeated, updated, and referenced via active links

   in later news stories. (See e.g. Exhs. 9-10) (Nov. 8, 2018 ABC Action News story linking to a

   later news story with a link to the original “Investigative Report”). Some of those news stories

   and posts are disseminated in Palm Beach County through the local news station WPTV News

   Channel 5 in West Palm Beach. (See e.g. Exhs. 4, 14). Some later news stories incorporate parts

   of the original news story into the later news story thereby republishing statements and actively



                                                      15
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 16 of 22



   bringing them before the public and new viewers over and over. (See e.g. Exhs. 9-10). Additional

   Facebook posts by the news stations on at least two of one of the station’s Facebook accounts

   continue to republish links to reports that contain links to the investigative report, and it therefore

   continues to be in circulation. Id. Some of those Facebook posts have received thousands of

   views, one post received more than 10,000 views, another received nearly 7,000 views, so far.

   See supra at p. 10, and Exhs. 7-8. In addition, those posts were shared by multiple Facebook

   followers, and received several judgmental negative comments showing the direct prejudicial

   effect of the inflammatory narrative in the media campaign. (See Exhs. 7 at p.2; 8 at p.2; 15).

   Because all the news stations recycle parts of the story, and also repost links to the original story,

   the “harmful statements remain in active circulation,” and therefore also satisfy the predicate

   language in the Rule. See Terry, 2014 WL 11798519, at *3.

           Defendants recognize that trial in this action is scheduled on the November 2019 trial

   calendar, which seems distant at this time. See (DE 69) (Scheduling Order). However, Rule

   77.2(g) governs prejudicial extrajudicial statements made by or participated in by a lawyer or law

   firm “during its investigation or litigation,” and is therefore not limited to trial or the immediately

   preceding period, but contemplates statements made even during the investigation period.

           Local Rule 77.2 derives its authority from Rule 4-3.6 of the Rules Regulating The Florida

   Bar, which governs trial publicity. See Comments, S.D. Loc. R. 77.2. The Rule provides:


           RULE 4-3.6 TRIAL PUBLICITY
           (a)    Prejudicial Extrajudicial Statements Prohibited. A lawyer shall not
             make an extrajudicial statement that a reasonable person would expect to be
             disseminated by means of public communication if the lawyer knows or
             reasonably should know that it will have a substantial likelihood of materially
             prejudicing an adjudicative proceeding due to its creation of an imminent and
             substantial detrimental effect on that proceeding.

           (b)    Statements of Third Parties. A lawyer shall not counsel or assist another
             person to make such a statement. Counsel shall exercise reasonable care to
                                                     16
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 17 of 22



             prevent investigators, employees, or other persons assisting in or associated with
             a case from making extrajudicial statements that are prohibited under this rule.

           The comment to the Rule specifically states that “[p]reserving the right to a fair trial

   necessarily entails some curtailment of the information that may be disseminated about a party

   prior to trial, particularly where trial by jury is involved.” Id. If the parties, their counsel, and to

   some extent the witnesses could not be limited in their extrajudicial statements, then “the result

   would be the practical nullification of the protective effect of the rules of forensic decorum and

   the exclusionary rules of evidence.” See id.

           A number of Relators’ statements would likely not be admissible at trial and tell a very

   one-sided inflammatory narrative particularly when paired with the investigative reporter’s

   commentary couching Relators’ allegations as a multi-million dollar scam, and attempting to

   legitimize those comments by adding commentary by a random doctor who admits to “zombie-

   signing.” (See Exhs. 4-6). The inclusion of the doctor’s commentary may also affect or interfere

   with potential witnesses or future parties to the lawsuits, because Relators are suing 100 “John

   Doe” physicians alleged to be conspiring with Defendants.

           While Relators’ counsel did not directly make those comments, they are made possible by

   the information shared by Relators’ counsel and Relators. Rule 4-3.6 also governs statements

   made by third-parties and mandates that: “A lawyer shall not counsel or assist another person to

   make such a statement.” Being interviewed by the media and employing a media team whose

   “contacts” have resulted in “national and local media coverage of our cases” qualify as

   “counseling” or “assisting” another person in making a prejudicial extrajudicial statement.

           In addition, posting the news report and video on the law firm’s website and Facebook

   page without any disclaimer, and reiterating the highly inflammatory narrative in writing in the

   Facebook posts amounts to counsel making the statements themselves. (See Exhs. 1-3).

                                                     17
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 18 of 22



             Rule 4-3.6 also requires a lawyer to “exercise reasonable care to prevent investigators,

   employees, or other persons assisting in or associated with a case from making extrajudicial

   statements that are prohibited under this rule.” Relators’ counsel’s marketing efforts in employing

   a media team and participating in interviews as well as republishing news stories and links violate

   counsel’s duty under Rule 4-3.6.

             Lawyers’ extrajudicial statements “are likely to be received as especially authoritative,”

   and “[m]embership in the bar is a privilege burdened with conditions.” Gentile v. State Bar of

   Nevada, 501 U.S. 1030, 1066, 1074 (1991). In addition, because the “United States is the real party

   in interest in a qui tam action under the False Claims Act even if it is not controlling the litigation,”

   (Timson v. Sampson, 518 F.3d 870, 872–73 (11th Cir. 2008)); the Relators—standing in the shoes

   of the Government—and their counsel, should refrain from turning this action into a social media

   marketing campaign. Defendants seek an appropriately tailored order establishing the parameters

   for Relators’ and their counsel’s (including their media team’s) communications with the media

   or other non-parties.

             To be clear, Defendants are not seeking an order directing any news station, media, or press

   to remove their existing “investigative reports” or their existing social media postings. The First

   Amendment rights of the media are not implicated here. Defendants are also not seeking a “blanket

   gag-order” preventing Relators or their counsel from communicating about the case at all. Instead,

   Defendants are seeking an appropriately tailored order directing Relators, their counsel, and their

   law firm’s in-house “media team” to govern themselves in accordance with the rules and abide by

   the duties imposed on them by the rules and by the roles they have undertaken in this qui tam

   action.




                                                      18
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 19 of 22



   II.     DISSEMINATION OF EVIDENCE CONTAINING PHI IS A VIOLATION
           OF FEDERAL PRIVACY LAWS

           The videos posted in the “investigative reports” and disseminated via websites, YouTube,

   Facebook posts, and the Relators’ counsel’s website and Facebook posts, show some documents

   that appear to originate from Defendant AM-Med Diabetic Supplies, Inc. d/b/a Beyond Medical

   USA. (See Exh. 16). Those documents reveal Patient Identification Numbers, Prescriptions

   Numbers, and Patient Names. Id.3 The videos also reveal other documents that identify persons’

   phone numbers and first names. Id. It appears Relators, their counsel, or the news station partially

   redacted those documents, i.e. last names and addresses are redacted or not shown, but other

   identifying information is still visible. Id.

           AM-Med is a Covered Entity under the Health Insurance Portability and Accountability

   Act (“HIPAA”), and it is obligated under the Act’s Privacy Rule to protect Medicare and Medicaid

   Beneficiaries’ PHI.4     PHI is “any information” in “any form or medium” that is “created or

   received by a health care provider,” and relates to the “past, present, or future physical or mental

   health or condition of an individual; the provision of health care to an individual; or the past,



   3
           Exhibit 16 attached to this Motion is redacted to protect the patients’ PHI. The gray
   redactions are those added by the undersigned and were not present when these documents were
   published in the news reports. The nature of the information redacted is indicated from the context
   surrounding the redactions. Upon filing, the undersigned will serve an “unredacted” copy upon
   Relators’ counsel for purposes of Relators responding to this Motion. If Relators—in their
   response to this motion—can confirm that they have obtained the documents with the patients’
   authorization to release their PHI, or the patients have waived their privacy rights, then the issue
   set forth in Section II becomes moot, at this stage. If Relators removed the documents from
   Defendants’ possession, then the Defendants will seek leave to file the documents without
   redactions under seal for the Court’s review at the time Defendants reply to Relators’ response.
   4
           A Covered Entity under HIPAA is a health care provider “who transmits any health
   information in electronic form in connection with a transaction covered by this subchapter.” 45
   C.F.R §160.103. A health care provider includes a provider of medical or other health services as
   defined in 42 USC § 1395x(s). See 42 USC § 1320d(3). Durable medical equipment is included in
   that definition in 42 USC § 1395x(s)(6), making AM-Med a Covered Entity under HIPAA.
                                                   19
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 20 of 22



   present, or future payment for the provision of health care to an individual.” See 45 C.F.R. §

   160.103.

          If Relators improperly removed some of the documents shown from Defendants’

   possession in violation of Defendants’ policies, then the disclosure to third parties and ultimately

   to the public would violate those patients’ privacy rights, and potentially expose AM-Med to

   liability, and expose Relators to liability for the improper removal. HIPAA provides for a

   “whistleblower exception” that allows disclosure by a relator to either a “health oversight agency

   or public health authority or to an “attorney retained by or on behalf of” the relator. See 45 C.F.R.

   § 164.502. However, investigative reporter Katie LaGrone does not fall into either of those

   categories and the resulting exposure of the information to the public through television and social

   media would also be a violation of the privacy rule.

          Defendants seek an order directing Relators to maintain the confidentiality of any PHI, and

   to the extent it is within their control to limit the exposure of any PHI they have shared with non-

   parties already, and to return any documents and information obtained from Defendants outside

   the procedural safeguards of the discovery process in this action.



                                            CONCLUSION

          Thus, for the foregoing reasons, this Court should enter a protective order directing

   Relators to return any documents removed from any of the Defendants, remove links and news

   stories from Relators’ law firm’s website and Facebook posts, and to compel compliance by

   Relators and their counsel with the local rules of this court in whatever manner the Court deems

   appropriate.




                                                    20
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 21 of 22



                        CERTIFICATE OF GOOD FAITH CONFERENCE

          The undersigned counsel conferred via telephone with Sean Estes, Counsel for Relators,

   on November 19, 2018, in a good faith effort to resolve the issues raised in this motion. The parties

   were unable to resolve the issues and Relators oppose the relief requested in the motion.

                                                    Respectfully submitted,

                                                    GABRIEL L. IMPERATO
                                                    Florida Bar No. 623652
                                                    CHRISTINA LEHM
                                                    Florida Bar No. 112596
                                                    NELSON MULLINS BROAD AND CASSEL
                                                    One Financial Plaza, Suite 2700
                                                    100 S.E. Third Avenue
                                                    Fort Lauderdale, Florida 33394
                                                    Telephone: 954-764-7060
                                                    gabriel.imperato@nelsonmullins.com
                                                    christina.lehm@nelsonmullins.com

                                                    By: /s/ Gabriel L. Imperato
                                                        GABRIEL L. IMPERATO

                                                    By: /s/ Christina Lehm
                                                        CHRISTINA LEHM

                                                    Counsel for Defendants,
                                                    AM-Med Diabetic Supplies, Inc.
                                                    David Soblick, Robin Soblick,
                                                    Keith Aronoff, MBKD, LLC, and
                                                    AJT Diabetic, Inc., d/b/a Countrywide Medical

                                    CERTIFICATE OF SERVICE

          I hereby certify that on the 19th day of November 2018, the foregoing document is being

   served on all counsel of record or parties listed below, via transmission of Notices of Electronic

   Filing generated by CM/ECF. In addition, a copy of the unredacted Exhibit 16 will be served on

   all counsel of record via electronic mail.

                                                  By: __/s/ Christina Lehm
                                                        CHRISTINA LEHM

                                                    21
Case 9:15-cv-81520-KAM Document 79 Entered on FLSD Docket 11/19/2018 Page 22 of 22




        David Scher                                  Sean Estes
        (pro hac vice)                               Jessica Lee Hoyer
        Robert Scott Oswald                          James Hoyer, P.A.
        Employment Law Group PC                      2801 West Busch Blvd.
        888 17th Street                              Suite 200
        Suite 900                                    Tampa, FL 33618
        Washington, DC 20006                         813-375-3700
        202-261-2806                                 sestes@jameshoyer.com
        dscher@employmentlawgroup.net                jlhoyer@jameshoyer.com
        soswald@employmentlawgroup.net               Counsel for:
        Counsel for:                                 Plaintiffs Daniel Yarbrough and
        Plaintiffs Daniel Yarbrough and              Codi Fletcher
        Codi Fletcher

                                                     David S. Weinstein
        John C. Spaccarotella, AUSA
                                                     Hinshaw & Culbertson, LLP
        United States Attorney’s Office
                                                     2525 Ponce de Leon, Blvd, 4th Floor
        99 N.E. 4 Street
                                                     Coral Gables, FL 33134
        Miami, FL 33132
                                                     305-428-5038
        305-961-9212
                                                     dweinstein@hinshawlaw.com
        john.spaccarotella@usdoj.gov
                                                     Counsel for Defendant Christian McKeon
        Counsel for: United States of America


        Gabriel L. Imperato
        Christina Lehm
        Nelson Mullins Broad and Cassel
        One Financial Plaza, Suite 2700
        100 S.E. Third Avenue
        Fort Lauderdale, Florida 33394
        954-764-7060
        gabriel.imperato@nelsonmullins.com
        christina.lehm@nelsonmullins.com
        Counsel for Defendants:
        AM-Med Diabetic Supplies, Inc.
        David Soblick, Robin Soblick,
        Keith Aronoff, MBKD, LLC, and
        AJT Diabetic, Inc., d/b/a
        Countrywide Medical




                                                22

   4852-6427-8138.2
   50364/0003
